Case 1:08-cr-00139-MAC-ZJH Document 154 Filed 05/15/20 Page 1 of 2 PageID #: 981




 UNITED STATES DISTRICT COURT                          EASTERN DISTRICT OF TEXAS


 UNITED STATES OF AMERICA                         '
                                                  '
                                                  '
 v.                                               '            NO. 1:08-cr-139
                                                  '
                                                  '
 KENNEDY PAUL POLIDORE                            '

                    ORDER ADOPTING THE MAGISTRATE JUDGE'S
                        REPORT AND RECOMMENDATION

        The court referred a petition alleging violations of supervised release conditions to the

 Honorable Zack Hawthorn, United States Magistrate Judge, at Beaumont, Texas, for

 consideration pursuant to applicable laws and orders of this court. The court has received and

 considered the Report of the United States Magistrate Judge filed pursuant to such order, along

 with the record, pleadings and all available evidence.

        At the close of the revocation hearing, U.S. Magistrate Judge Zack Hawthorn

 recommended:

 1.     that the court find that the Defendant violated the third allegation in the petition that he
        failed to follow a standard condition of release;

 2.     revoking the Defendant’s supervised release pursuant to 18 U.S.C. § 3583; and

 3.     the Defendant shall be sentenced to a term of 13 months’ imprisonment (which includes
        166 days of unserved community confinement converted to an equivalent term of
        imprisonment), with two years of supervised release to follow. The first 180 days of his
        term of supervised release shall be served in a residential reentry center or similar facility,
        in a community corrections component.

        At the close of the revocation hearing, the Defendant, defense counsel and counsel for

 the Government each signed a standard form waiving their right to object to the proposed findings

 and recommendations contained in the magistrate judge’s report, consenting to revocation of
Case 1:08-cr-00139-MAC-ZJH Document 154 Filed 05/15/20 Page 2 of 2 PageID #: 982



 supervised release and imposition of the sentence recommended. The Defendant also waived his

 right to be present with counsel and to speak at sentencing before the court imposes the

 recommended sentence.

        Accordingly, the findings of fact and conclusions of law of the magistrate judge are

 correct and the report of the magistrate judge is ADOPTED. The court adopts the magistrate

 judge’s findings for the imposition of the special conditions of supervised release. It is therefore

        ORDERED and ADJUDGED that the petition is GRANTED and Kennedy Paul

 Polidore’s supervised release is REVOKED.

         SIGNED at Beaumont, Texas, this 15th day of May, 2020.




                                             ________________________________________
                                                         MARCIA A. CRONE
                                                  UNITED STATES DISTRICT JUDGE




                                                  2
